 1     EXCELSIS LAW PC                                SCOTT R. COMMERSON
       ZAINAH ALFI                                          (CA State Bar No. 227460)
 2           (SBN 304164)                                   scottcommerson@dwt.com
       C. GENEVIEVE JENKINS                           ROCHELLE L. WILCOX
 3           (SBN 271128)                                   (CA State Bar No. 197790)
       1000 Wilshire Blvd., Suite 600                       rochellewilcox@dwt.com
 4     Los Angeles, CA 90017                          VALERIE N. GALLO
       Telephone: 213-340-0300                              (CA State Bar No. 289882)
 5     Fax: 213-340-0200                                    valeriegallo@dwt.com
       zalfi@excelsislaw.com                          DAVIS WRIGHT TREMAINE LLP
 6                                                    865 South Figueroa Street, 24th Floor
       Attorneys for Plaintiff and                    Los Angeles, California 90017-2566
 7     Counter-Defendant                              Telephone: (213) 633-6800
       RAQUEL MEIRA DAVIS                             Fax: (213) 633-6899
 8
                                                      Attorneys for Defendant and
 9                                                    Counter-Claimant
                                                      MACUHEALTH DISTRIBUTION,
10                                                    INC. and
                                                      Defendant FREDERIC JOUHET
11
12                              IN THE UNITED STATES DISTRICT COURT
13                                  EASTERN DISTRICT OF CALIFORNIA
14                                          SACRAMENTO DIVISION
15 RAQUEL MEIRA DAVIS, an individual, Case No. 2:19-cv-01947-WBS-KJN
                                      Assigned to the Hon. William B. Shubb
16                Plaintiff,
                                      STIPULATED PROTECTIVE
17     vs.                            ORDER
18 MACUHEALTH DISTRIBUTION, INC.;
   FREDERIC JOUHET, an individual; and Action Filed: September 24, 2019
19 DOES 1-10, inclusive,
20                                      Defendants.
21
   MACUHEALTH DISTRIBUTION, INC.,
22 a corporation,
23                      Counter-Claimant
24            v.
25 RAQUEL MEIRA DAVIS, an individual,
   and DOES 1-10, inclusive,
26
             Counterclaim Defendants
27
28

     STIPULATED PROTECTIVE ORDER
     Case No. 2:19-cv-01947-WBS-KJN
     4848-0337-9123v.1 0114165-000001
 1 I.         PURPOSES AND LIMITATIONS
 2
              A.        Discovery in this action is likely to involve production of confidential,
 3
 4 proprietary, or private information for which special protection from public
 5 disclosure and from use for any purpose other than prosecuting this litigation may
 6
   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 7
 8 enter the following Stipulated Protective Order. The parties acknowledge that this
 9 Order does not confer blanket protections on all disclosures or responses to
10
   discovery and that the protection it affords from public disclosure and use extends
11
12 only to the limited information or items that are entitled to confidential treatment
13 under the applicable legal principles. The parties further acknowledge, as set forth
14
   in Section XIII(C), below, that this Stipulated Protective Order does not entitle them
15
16 to file confidential information under seal; Civil Local Rule 141 sets forth the
17 procedures that must be followed and the standards that will be applied when a
18
   party seeks permission from the Court to file material under seal.
19
20 II.        GOOD CAUSE STATEMENT
21
              A.        This action is likely to involve trade secrets, customer and pricing lists
22
     and other valuable research, development, commercial, financial, technical and/or
23
24 proprietary information for which special protection from public disclosure and
25
     from use for any purpose other than prosecution of this action is warranted. Such
26
     confidential and proprietary materials and information consist of, among other
27
28 things, confidential business or financial information, information regarding
                                              1                      DAVIS WRIGHT TREMAINE LLP
     STIPULATED PROTECTIVE ORDER                                                 865 S. FIGUEROA ST, SUITE 2400
     Case No. 2:19-cv-01947-WBS-KJN                                           LOS ANGELES, CALIFORNIA 90017-2566
                                                                                           (213) 633-6800
     4848-0337-9123v.1 0114165-000001                                                    Fax: (213) 633-6899
 1 confidential business practices, or other confidential research, development, or
 2
   commercial information (including information implicating privacy rights of third
 3
 4 parties), information otherwise generally unavailable to the public, or which may be
 5 privileged or otherwise protected from disclosure under state or federal statutes,
 6
   court rules, case decisions, or common law. Accordingly, to expedite the flow of
 7
 8 information, to facilitate the prompt resolution of disputes over confidentiality of
 9 discovery materials, to adequately protect information the parties are entitled to
10
   keep confidential, to ensure that the parties are permitted reasonable necessary uses
11
12 of such material in preparation for and in the conduct of trial, to address their
13 handling at the end of the litigation, and serve the ends of justice, a protective order
14
   for such information is justified in this matter. It is the intent of the parties that
15
16 information will not be designated as confidential for tactical reasons and that
17 nothing be so designated without a good faith belief that it has been maintained in a
18
   confidential, non-public manner, and there is good cause why it should not be part
19
20 of the public record of this case.
21
     III.     DEFINITIONS
22
              A.        Action: This pending federal lawsuit and any consolidated or related
23
24 actions.
25
              B.        Challenging Party: A Party or Non-Party that challenges the
26
     designation of information or items under this Order.
27
28
                                                   2                       DAVIS WRIGHT TREMAINE LLP
     STIPULATED PROTECTIVE ORDER                                             865 S. FIGUEROA ST, SUITE 2400
     Case No. 2:19-cv-01947-WBS-KJN                                       LOS ANGELES, CALIFORNIA 90017-2566
                                                                                       (213) 633-6800
     4848-0337-9123v.1 0114165-000001                                                Fax: (213) 633-6899
 1            C.        “CONFIDENTIAL” Information or Items: Information (regardless of
 2
     how it is generated, stored or maintained) or tangible things that qualify for
 3
 4 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 5 the Good Cause Statement.
 6
         D.   “HIGHLY CONFIDENTIAL” means any information which belongs
 7
 8 to a Designating Party who believes in good faith that the Disclosure of such
 9 information to another Party or non-Party would create a substantial risk of serious
10
   financial or other injury that cannot be avoided by less restrictive means.
11
12            E.        Designating Party: A Party or Non-Party that designates information
13 or items that it produces in disclosures or in responses to discovery as
14
   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”
15
16            F.        Counsel: Outside Counsel of Record and House Counsel (as well as
17 their support staff).
18
          G.    Disclosure or Discovery Material: All items or information, regardless
19
20 of the medium or manner in which it is generated, stored, or maintained (including,
21
     among other things, testimony, transcripts, and tangible things), that are produced
22
     or generated in disclosures or responses to discovery in this matter.
23
24            H.        Expert: A person with specialized knowledge or experience in a matter
25
     pertinent to the litigation who has been retained by a Party or its counsel to serve as
26
     an expert witness or as a consultant in this Action.
27
28
                                                   3                      DAVIS WRIGHT TREMAINE LLP
     STIPULATED PROTECTIVE ORDER                                            865 S. FIGUEROA ST, SUITE 2400
     Case No. 2:19-cv-01947-WBS-KJN                                      LOS ANGELES, CALIFORNIA 90017-2566
                                                                                      (213) 633-6800
     4848-0337-9123v.1 0114165-000001                                               Fax: (213) 633-6899
 1            I.        House Counsel: Attorneys who are employees of a party to this
 2
     Action. House Counsel does not include Outside Counsel of Record or any other
 3
 4 outside counsel.
 5            J.        Non-Party: Any natural person, partnership, corporation, association,
 6
     or other legal entity not named as a Party to this action.
 7
 8            K.        Outside Counsel of Record: Attorneys who are not employees of a
 9 party to this Action but are retained to represent or advise a party to this Action and
10
   have appeared in this Action on behalf of that party or are affiliated with a law firm
11
12 which has appeared on behalf of that party, and includes support staff.
13            L.        Party: Any party to this Action, including all of its officers, directors,
14
     employees, consultants, retained experts, and Outside Counsel of Record (and their
15
16 support staffs).
17            M.        Producing Party: A Party or Non-Party that produces Disclosure or
18
     Discovery Material in this Action.
19
20            N.        Professional Vendors: Persons or entities that provide litigation
21
     support services (e.g., photocopying, videotaping, translating, preparing exhibits or
22
     demonstrations, and organizing, storing, or retrieving data in any form or medium)
23
24 and their employees and subcontractors.
25
              O.        Protected Material: Any Disclosure or Discovery Material that is
26
     designated as “CONFIDENTIAL” and/or “HIGHLY CONFIDENTIAL.”
27
28
                                                     4                         DAVIS WRIGHT TREMAINE LLP
     STIPULATED PROTECTIVE ORDER                                                 865 S. FIGUEROA ST, SUITE 2400
     Case No. 2:19-cv-01947-WBS-KJN                                           LOS ANGELES, CALIFORNIA 90017-2566
                                                                                           (213) 633-6800
     4848-0337-9123v.1 0114165-000001                                                    Fax: (213) 633-6899
 1            P.        Receiving Party: A Party that receives Disclosure or Discovery
 2
     Material from a Producing Party.
 3
 4 IV.        SCOPE
 5            A.        The protections conferred by this Stipulation and Order cover not only
 6
     Protected Material (as defined above), but also (1) any information copied or
 7
 8 extracted from Protected Material; (2) all copies, excerpts, summaries, or
 9 compilations of Protected Material; and (3) any testimony, conversations, or
10
   presentations by Parties or their Counsel that might reveal Protected Material.
11
12            B.        Any use of Protected Material at trial shall be governed by the orders
13 of the trial judge. This Order does not govern the use of Protected Material at trial.
14
   V.     DURATION
15
16            A.        Even after final disposition of this litigation, the confidentiality
17 obligations imposed by this Order shall remain in effect until a Designating Party
18
   agrees otherwise in writing or a court order otherwise directs. Final disposition
19
20 shall be deemed to be the later of (1) dismissal of all claims and defenses in this
21
     Action, with or without prejudice; and (2) final judgment herein after the
22
     completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of
23
24 this Action, including the time limits for filing any motions or applications for
25
     extension of time pursuant to applicable law.
26
     VI.      DESIGNATING PROTECTED MATERIAL
27
28            A.        Exercise of Restraint and Care in Designating Material for Protection
                                                    5                     DAVIS WRIGHT TREMAINE LLP
     STIPULATED PROTECTIVE ORDER                                                  865 S. FIGUEROA ST, SUITE 2400
     Case No. 2:19-cv-01947-WBS-KJN                                            LOS ANGELES, CALIFORNIA 90017-2566
                                                                                            (213) 633-6800
     4848-0337-9123v.1 0114165-000001                                                     Fax: (213) 633-6899
 1                      1.       Each Party or Non-Party that designates information or items for
 2
              protection under this Order must take care to limit any such designation to
 3
 4            specific material that qualifies under the appropriate standards. The
 5            Designating Party must designate for protection only those parts of material,
 6
              documents, items, or oral or written communications that qualify so that other
 7
 8            portions of the material, documents, items, or communications for which
 9            protection is not warranted are not swept unjustifiably within the ambit of this
10
              Order.
11
12                      2.       Mass, indiscriminate, or routinized designations are prohibited.
13            Designations that are shown to be clearly unjustified or that have been made
14
              for an improper purpose (e.g., to unnecessarily encumber the case
15
16            development process or to impose unnecessary expenses and burdens on
17            other parties) may expose the Designating Party to sanctions.
18
                        3.       If it comes to a Designating Party’s attention that information or
19
20            items that it designated for protection do not qualify for protection, that
21
              Designating Party must promptly notify all other Parties that it is
22
              withdrawing the inapplicable designation.
23
24            B.        Manner and Timing of Designations
25
                        1.       Except as otherwise provided in this Order (see, e.g., Section
26
              B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or
27
28
                                                       6                       DAVIS WRIGHT TREMAINE LLP
     STIPULATED PROTECTIVE ORDER                                                  865 S. FIGUEROA ST, SUITE 2400
     Case No. 2:19-cv-01947-WBS-KJN                                            LOS ANGELES, CALIFORNIA 90017-2566
                                                                                            (213) 633-6800
     4848-0337-9123v.1 0114165-000001                                                     Fax: (213) 633-6899
 1            Discovery Material that qualifies for protection under this Order must be
 2
              clearly so designated before the material is disclosed or produced.
 3
 4                      2.       Designation in conformity with this Order requires the
 5            following:
 6
                                 a.     For information in documentary form (e.g., paper or
 7
 8                      electronic documents, but excluding transcripts of depositions or other
 9                      pretrial or trial proceedings), that the Producing Party affix at a
10
                        minimum, the legend “CONFIDENTIAL” and/or “HIGHLY
11
12                      CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each
13                      page that contains protected material. If only a portion or portions of
14
                        the material on a page qualifies for protection, the Producing Party also
15
16                      must clearly identify the protected portion(s) (e.g., by making
17                      appropriate markings in the margins).
18
                                 b.     A Party or Non-Party that makes original documents
19
20                      available for inspection need not designate them for protection until
21
                        after the inspecting Party has indicated which documents it would like
22
                        copied and produced. During the inspection and before the
23
24                      designation, all of the material made available for inspection shall be
25
                        deemed “CONFIDENTIAL” and/or “HIGHLY CONFIDENTIAL.”
26
                        After the inspecting Party has identified the documents it wants copied
27
28                      and produced, the Producing Party must determine which documents,
                                                   7                     DAVIS WRIGHT TREMAINE LLP
     STIPULATED PROTECTIVE ORDER                                                 865 S. FIGUEROA ST, SUITE 2400
     Case No. 2:19-cv-01947-WBS-KJN                                           LOS ANGELES, CALIFORNIA 90017-2566
                                                                                           (213) 633-6800
     4848-0337-9123v.1 0114165-000001                                                    Fax: (213) 633-6899
 1                      or portions thereof, qualify for protection under this Order. Then,
 2
                        before producing the specified documents, the Producing Party must
 3
 4                      affix the “CONFIDENTIAL legend” to each page that contains
 5                      Protected Material. If only a portion or portions of the material on a
 6
                        page qualifies for protection, the Producing Party also must clearly
 7
 8                      identify the protected portion(s) (e.g., by making appropriate markings
 9                      in the margins).
10
                                 c.     For testimony given in depositions, that the Designating
11
12                      Party identify the Disclosure or Discovery Material on the record,
13                      before the close of the deposition and all protected testimony.
14
                                 d.     For information produced in form other than document
15
16                      and for any other tangible items, that the Producing Party affix in a
17                      prominent place on the exterior of the container or containers in which
18
                        the information is stored the legend “CONFIDENTIAL” and/or
19
20                      “HIGHLY CONFIDENTIAL.” If only a portion or portions of the
21
                        information warrants protection, the Producing Party, to the extent
22
                        practicable, shall identify the protected portion(s).
23
24            C.        Inadvertent Failure to Designate
25
                        1.       If timely corrected, an inadvertent failure to designate qualified
26
              information or items does not, standing alone, waive the Designating Party’s
27
28            right to secure protection under this Order for such material. Upon timely
                                                  8                       DAVIS WRIGHT TREMAINE LLP
     STIPULATED PROTECTIVE ORDER                                                   865 S. FIGUEROA ST, SUITE 2400
     Case No. 2:19-cv-01947-WBS-KJN                                             LOS ANGELES, CALIFORNIA 90017-2566
                                                                                             (213) 633-6800
     4848-0337-9123v.1 0114165-000001                                                      Fax: (213) 633-6899
 1            correction of a designation, the Receiving Party must make reasonable efforts
 2
              to assure that the material is treated in accordance with the provisions of this
 3
 4            Order.
 5 VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
 6
        A.  Timing of Challenges
 7
 8                      1.       Any party or Non-Party may challenge a designation of
 9            confidentiality at any time that is consistent with the Court’s Scheduling
10
              Order.
11
12            B.        Meet and Confer
13                      1.       The Challenging Party shall initiate the dispute resolution
14
              process.
15
16            C.        The burden of persuasion in any such challenge proceeding shall be on
17 the Designating Party. Frivolous challenges, and those made for an improper
18
   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
19
20 parties) may expose the Challenging Party to sanctions. Unless the Designating
21
     Party has waived or withdrawn the confidentiality designation, all parties shall
22
     continue to afford the material in question the level of protection to which it is
23
24 entitled under the Producing Party’s designation until the Court rules on the
25
     challenge.
26
     VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
27
28            A.        Basic Principles
                                                       9                       DAVIS WRIGHT TREMAINE LLP
     STIPULATED PROTECTIVE ORDER                                                  865 S. FIGUEROA ST, SUITE 2400
     Case No. 2:19-cv-01947-WBS-KJN                                            LOS ANGELES, CALIFORNIA 90017-2566
                                                                                            (213) 633-6800
     4848-0337-9123v.1 0114165-000001                                                     Fax: (213) 633-6899
 1                      1.       A Receiving Party may use Protected Material that is disclosed
 2
              or produced by another Party or by a Non-Party in connection with this
 3
 4            Action only for prosecuting, defending, or attempting to settle this Action.
 5            Such Protected Material may be disclosed only to the categories of persons
 6
              and under the conditions described in this Order. When the Action has been
 7
 8            terminated, a Receiving Party must comply with the provisions of Section
 9            XIV below.
10
                        2.       Protected Material must be stored and maintained by a
11
12            Receiving Party at a location and in a secure manner that ensures that access
13            is limited to the persons authorized under this Order.
14
              B.        Disclosure of “CONFIDENTIAL” and/or “HIGHLY
15
16 CONFIDENTIAL” Information or Items
17                      1.       Unless otherwise ordered by the Court or permitted in writing by
18
              the Designating Party, a Receiving Party may disclose any information or
19
20            item designated “CONFIDENTIAL” only to:
21
                                 a.     The Receiving Party’s Outside Counsel of Record in this
22
                        Action, as well as employees of said Outside Counsel of Record to
23
24                      whom it is reasonably necessary to disclose the information for this
25
                        Action;
26
27
28
                                                      10                     DAVIS WRIGHT TREMAINE LLP
     STIPULATED PROTECTIVE ORDER                                                865 S. FIGUEROA ST, SUITE 2400
     Case No. 2:19-cv-01947-WBS-KJN                                          LOS ANGELES, CALIFORNIA 90017-2566
                                                                                          (213) 633-6800
     4848-0337-9123v.1 0114165-000001                                                   Fax: (213) 633-6899
 1                               b.     The officers, directors, and employees (including House
 2
                        Counsel) of the Receiving Party to whom disclosure is reasonably
 3
 4                      necessary for this Action;
 5                               c.     Experts (as defined in this Order) of the Receiving Party
 6
                        to whom disclosure is reasonably necessary for this Action and who
 7
 8                      have signed the “Acknowledgment and Agreement to Be Bound”
 9                      (Exhibit A);
10
                                 d.     The Court and its personnel;
11
12                               e.     Court reporters and their staff;
13                               f.     Professional jury or trial consultants, mock jurors, and
14
                        Professional Vendors to whom disclosure is reasonably necessary or
15
16                      this Action and who have signed the “Acknowledgment and
17                      Agreement to be Bound” attached as Exhibit A hereto;
18
                                 g.     The author or recipient of a document containing the
19
20                      information or a custodian or other person who otherwise possessed or
21
                        knew the information;
22
                                 h.     During their depositions, witnesses, and attorneys for
23
24                      witnesses, in the Action to whom disclosure is reasonably necessary
25
                        provided: (i) the deposing party requests that the witness sign the
26
                        “Acknowledgment and Agreement to Be Bound;” and (ii) they will not
27
28                      be permitted to keep any confidential information unless they sign the
                                                   11                      DAVIS WRIGHT TREMAINE LLP
     STIPULATED PROTECTIVE ORDER                                                  865 S. FIGUEROA ST, SUITE 2400
     Case No. 2:19-cv-01947-WBS-KJN                                            LOS ANGELES, CALIFORNIA 90017-2566
                                                                                            (213) 633-6800
     4848-0337-9123v.1 0114165-000001                                                     Fax: (213) 633-6899
 1                      “Acknowledgment and Agreement to Be Bound,” unless otherwise
 2
                        agreed by the Designating Party or ordered by the Court. Pages of
 3
 4                      transcribed deposition testimony or exhibits to depositions that reveal
 5                      Protected Material may be separately bound by the court reporter and
 6
                        may not be disclosed to anyone except as permitted under this
 7
 8                      Stipulated Protective Order; and
 9                               i.     Any mediator or settlement officer, and their supporting
10
                        personnel, mutually agreed upon by any of the parties engaged in
11
12                      settlement discussions.
13                      2.       Access to and/or Disclosure of HIGHLY CONFIDENTIAL
14
              MATERIALS shall be permitted only to the following persons or entities:
15
16                               a.     Trial Counsel for the Parties, their partners and associates,
17                      and staff and supporting personnel of such attorneys, such as paralegal
18
                        assistants, secretarial, stenographic and clerical employees and
19
20                      contractors, and outside copying services, who are working on this
21
                        Proceeding (or any further proceedings herein) under the direction of
22
                        such attorneys and to whom it is necessary that the Highly Confidential
23
24                      Materials be Disclosed for purposes of this Proceeding. Such
25
                        employees, assistants, contractors and agents to whom such access is
26
                        permitted and/or Disclosure is made shall, prior to such access or
27
28                      Disclosure, be advised of, and become subject to, the provisions of this
                                                    12                      DAVIS WRIGHT TREMAINE LLP
     STIPULATED PROTECTIVE ORDER                                                   865 S. FIGUEROA ST, SUITE 2400
     Case No. 2:19-cv-01947-WBS-KJN                                             LOS ANGELES, CALIFORNIA 90017-2566
                                                                                             (213) 633-6800
     4848-0337-9123v.1 0114165-000001                                                      Fax: (213) 633-6899
 1                      Protective Order. “Trial Counsel,” for purposes of this Paragraph, shall
 2
                        mean outside retained counsel and shall not include in-house counsel
 3
 4                      to the undersigned Parties and the paralegal, clerical and secretarial
 5                      staff employed by such in-house counsel;
 6
                                 b.     outside experts or expert consultants consulted by the
 7
 8                      undersigned Parties or their counsel in connection with the Proceeding,
 9                      whether or not retained to testify at any oral hearing; provided,
10
                        however, that prior to the Disclosure of Highly Confidential Materials
11
12                      to any such expert or expert consultant, counsel for the Party making
13                      the Disclosure shall deliver a copy of this Stipulation and Protective
14
                        Order to such person, shall explain its terms to such person, and shall
15
16                      secure the signature of such person on a statement in the form attached
17                      hereto as Exhibit A prior to the Disclosure of Highly Confidential
18
                        Materials. It shall be the obligation of Trial Counsel, upon learning of
19
20                      any breach or threatened breach of this Stipulation and Protective
21
                        Order by any such expert or expert consultant, to promptly notify Trial
22
                        Counsel for the Designating Party of such breach or threatened breach;
23
24                               c.     any person who authored, received, saw or was otherwise
25
                        familiar with Documents, Testimony, or Information or thing
26
                        designated “Highly Confidential,” including any person otherwise
27
28                      familiar with the Highly Confidential Information contained therein,
                                                   13                      DAVIS WRIGHT TREMAINE LLP
     STIPULATED PROTECTIVE ORDER                                                  865 S. FIGUEROA ST, SUITE 2400
     Case No. 2:19-cv-01947-WBS-KJN                                            LOS ANGELES, CALIFORNIA 90017-2566
                                                                                            (213) 633-6800
     4848-0337-9123v.1 0114165-000001                                                     Fax: (213) 633-6899
 1                      but only to the extent of that person’s prior familiarity with the Highly
 2
                        Confidential Information;
 3
 4                               d.     court reporters in this Proceeding (whether at depositions,
 5                      hearings, or any other proceeding); and
 6
                                 e.     the Court.
 7
 8 IX.        PROTECTED MATERIAL SUPOENAED OR ORDERED
 9 PRODUCED IN OTHER LITIGATION
10
       A. If a Party is served with a subpoena or a court order issued in other
11
12 litigation that compels disclosure of any information or items designated in this
13 Action as “CONFIDENTIAL” and/or “HIGHLY CONFIDENTIAL” that Party
14
   must:
15
16                      1.       Promptly notify in writing the Designating Party. Such
17            notification shall include a copy of the subpoena or court order;
18
                        2.       Promptly notify in writing the party who caused the subpoena or
19
20            order to issue in the other litigation that some or all of the material covered
21
              by the subpoena or order is subject to this Protective Order. Such notification
22
              shall include a copy of this Stipulated Protective Order; and
23
24                      3.       Cooperate with respect to all reasonable procedures sought to be
25
              pursued by the Designating Party whose Protected Material may be affected.
26
              B.        If the Designating Party timely seeks a protective order, the Party
27
28 served with the subpoena or court order shall not produce any information
                                           14                       DAVIS WRIGHT TREMAINE LLP
     STIPULATED PROTECTIVE ORDER                                                  865 S. FIGUEROA ST, SUITE 2400
     Case No. 2:19-cv-01947-WBS-KJN                                            LOS ANGELES, CALIFORNIA 90017-2566
                                                                                            (213) 633-6800
     4848-0337-9123v.1 0114165-000001                                                     Fax: (213) 633-6899
 1 designated in this action as “CONFIDENTIAL” and/or “HIGHLY
 2
   CONFIDENTIAL” before a determination by the Court from which the subpoena
 3
 4 or order issued, unless the Party has obtained the Designating Party’s permission.
 5 The Designating Party shall bear the burden and expense of seeking protection in
 6
   that court of its confidential and/or highly confidential material and nothing in these
 7
 8 provisions should be construed as authorizing or encouraging a Receiving Party in
 9 this Action to disobey a lawful directive from another court.
10
   X.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
11
12            PRODUCED IN THIS LITIGATION
13            A.        The terms of this Order are applicable to information produced by a
14
     Non-Party in this Action and designated as “CONFIDENTIAL” and/or “HIGHLY
15
16 CONFIDENTIAL.” Such information produced by Non-Parties in connection with
17 this litigation is protected by the remedies and relief provided by this Order.
18
   Nothing in these provisions should be construed as prohibiting a Non-Party from
19
20 seeking additional protections.
21
              B.        In the event that a Party is required, by a valid discovery request, to
22
     produce a Non-Party’s confidential and/or highly confidential information in its
23
24 possession, and the Party is subject to an agreement with the Non-Party not to
25
     produce the Non-Party’s confidential and/or highly confidential information, then
26
     the Party shall:
27
28
                                                     15                       DAVIS WRIGHT TREMAINE LLP
     STIPULATED PROTECTIVE ORDER                                                 865 S. FIGUEROA ST, SUITE 2400
     Case No. 2:19-cv-01947-WBS-KJN                                           LOS ANGELES, CALIFORNIA 90017-2566
                                                                                           (213) 633-6800
     4848-0337-9123v.1 0114165-000001                                                    Fax: (213) 633-6899
 1                      1.       Promptly notify in writing the Requesting Party and the Non-
 2
              Party that some or all of the information requested is subject to a
 3
 4            confidentiality agreement with a Non-Party;
 5                      2.       Promptly provide the Non-Party with a copy of the Stipulated
 6
              Protective Order in this Action, the relevant discovery request(s), and a
 7
 8            reasonably specific description of the information requested; and
 9                      3.       Make the information requested available for inspection by the
10
              Non-Party, if requested.
11
12            C.        If the Non-Party fails to seek a protective order from this court within
13 14 days of receiving the notice and accompanying information, the Receiving Party
14
   may produce the Non-Party’s confidential and/or highly confidential information
15
16 responsive to the discovery request. If the Non-Party timely seeks a protective
17 order, the Receiving Party shall not produce any information in its possession or
18
   control that is subject to the confidentiality agreement with the Non-Party before a
19
20 determination by the court. Absent a court order to the contrary, the Non-Party
21
     shall bear the burden and expense of seeking protection in this court of its Protected
22
     Material.
23
24 XI.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
25
              A.        If a Receiving Party learns that, by inadvertence or otherwise, it has
26
     disclosed Protected Material to any person or in any circumstance not authorized
27
28 under this Stipulated Protective Order, the Receiving Party must immediately (1)
                                             16                     DAVIS WRIGHT TREMAINE LLP
     STIPULATED PROTECTIVE ORDER                                                865 S. FIGUEROA ST, SUITE 2400
     Case No. 2:19-cv-01947-WBS-KJN                                          LOS ANGELES, CALIFORNIA 90017-2566
                                                                                          (213) 633-6800
     4848-0337-9123v.1 0114165-000001                                                   Fax: (213) 633-6899
 1 notify in writing the Designating Party of the unauthorized disclosures, (2) use its
 2
   best efforts to retrieve all unauthorized copies of the Protected Material, (3) inform
 3
 4 the person or persons to whom unauthorized disclosures were made of all the terms
 5 of this Order, and (4) request such person or persons to execute the
 6
   “Acknowledgment and Agreement to be Bound” that is attached hereto as Exhibit
 7
 8 A.
 9 XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
10
        PROTECTED MATERIAL
11
12            A.        When a Producing Party gives notice to Receiving Parties that certain
13 inadvertently produced material is subject to a claim of privilege or other
14
   protection, the obligations of the Receiving Parties are those set forth in Federal
15
16 Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
17 whatever procedure may be established in an e-discovery order that provides for
18
   production without prior privilege review. Pursuant to Federal Rule of Evidence
19
20 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
21
     of a communication or information covered by the attorney-client privilege or work
22
     product protection, the parties may incorporate their agreement in the Stipulated
23
24 Protective Order submitted to the Court.
25
     XIII. MISCELLANEOUS
26
              A.        Right to Further Relief
27
28
                                                   17                      DAVIS WRIGHT TREMAINE LLP
     STIPULATED PROTECTIVE ORDER                                              865 S. FIGUEROA ST, SUITE 2400
     Case No. 2:19-cv-01947-WBS-KJN                                        LOS ANGELES, CALIFORNIA 90017-2566
                                                                                        (213) 633-6800
     4848-0337-9123v.1 0114165-000001                                                 Fax: (213) 633-6899
 1                      1.       Nothing in this Order abridges the right of any person to seek its
 2
              modification by the Court in the future.
 3
 4            B.        Right to Assert Other Objections
 5                      1.       By stipulating to the entry of this Protective Order, no Party
 6
              waives any right it otherwise would have to object to disclosing or producing
 7
 8            any information or item on any ground not addressed in this Stipulated
 9            Protective Order. Similarly, no Party waives any right to object on any
10
              ground to use in evidence of any of the material covered by this Protective
11
12            Order.
13            C.        Filing Protected Material
14
                        1.       A Party that seeks to file under seal any Protected Material must
15
16            comply with Civil Local Rule 141. Protected Material may only be filed
17            under seal pursuant to a court order authorizing the sealing of the specific
18
              Protected Material at issue. If a Party's request to file Protected Material
19
20            under seal is denied by the Court, then the Receiving Party may file the
21
              information in the public record unless otherwise instructed by the Court.
22
     XIV. FINAL DISPOSITION
23
24            A.        After the final disposition of this Action, as defined in Section V,
25
     within sixty (60) days of a written request by the Designating Party, each Receiving
26
     Party must return all Protected Material to the Producing Party or destroy such
27
28 material. As used in this subdivision, “all Protected Material” includes all copies,
                                            18                       DAVIS WRIGHT TREMAINE LLP
     STIPULATED PROTECTIVE ORDER                                                  865 S. FIGUEROA ST, SUITE 2400
     Case No. 2:19-cv-01947-WBS-KJN                                            LOS ANGELES, CALIFORNIA 90017-2566
                                                                                            (213) 633-6800
     4848-0337-9123v.1 0114165-000001                                                     Fax: (213) 633-6899
 1 abstracts, compilations, summaries, and any other format reproducing or capturing
 2
   any of the Protected Material. Notwithstanding this provision, Counsel are entitled
 3
 4 to retain an archival copy of all pleadings, motion papers, trial, deposition, and
 5 hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits,
 6
   expert reports, attorney work product, and consultant and expert work product, even
 7
 8 if such materials contain Protected Material. Any such archival copies that contain
 9 or constitute Protected Material remain subject to this Protective Order as set forth
10
   in Section V.
11
12            B.        Any violation of this Order may be punished by any and all appropriate
13 measures including, without limitation, contempt proceedings and/or monetary
14
   sanctions.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   19                     DAVIS WRIGHT TREMAINE LLP
     STIPULATED PROTECTIVE ORDER                                             865 S. FIGUEROA ST, SUITE 2400
     Case No. 2:19-cv-01947-WBS-KJN                                       LOS ANGELES, CALIFORNIA 90017-2566
                                                                                       (213) 633-6800
     4848-0337-9123v.1 0114165-000001                                                Fax: (213) 633-6899
 1 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2
 3 Dated: January 30, 2020                                  /s/ Zainah Alfi
 4                                                    EXCELSIS LAW, PC
                                                      ZAINAH ALFI
 5                                                    C. GENEVIEVE JENKINS
 6                                                    Attorneys for Plaintiff and Counter-
                                                      Defendant
 7
 8
     Dated: January 30, 2020                                /s/ Scott Commerson
 9                                                    DAVIS WRIGHT TREMAINE, LLP
10                                                    Scott D. Commerson
                                                      Rochelle L. Wilcox
11                                                    Valerie N. Gallo
12                                                    Attorneys for Defendants and Counter-
                                                      Claimant
13
     ATTESTATION
14
              Pursuant to Local Rule 5-4.3.4(a)(2)(i), I hereby certify that the content of
15
     this document is acceptable to Zainah Alfi, counsel for Plaintiff/Counter-Defendant,
16
     and that I have obtained their authorization to affix their electronic signatures to this
17
     document.
18
19 DATED: February 4, 2020                     DAVIS WRIGHT TREMAINE, LLP
20
21                                             By:             /s/Scott Commerson
                                                      Scott R. Commerson
22
23
24
25
26
27
28
                                                 20                       DAVIS WRIGHT TREMAINE LLP
     STIPULATED PROTECTIVE ORDER                                             865 S. FIGUEROA ST, SUITE 2400
     Case No. 2:19-cv-01947-WBS-KJN                                       LOS ANGELES, CALIFORNIA 90017-2566
                                                                                       (213) 633-6800
     4848-0337-9123v.1 0114165-000001                                                Fax: (213) 633-6899
 1                                                    ORDER
 2            The Court has reviewed the parties’ stipulated protective order, which comports with the
 3 relevant authorities and the Court’s applicable local rule. See L.R. 141.1(c);1 see also Phillips ex
 4 rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210 (9th Cir. 2002) (“Generally, the
 5 public can gain access to litigation documents and information produced during discovery unless
 6 the party opposing disclosure shows ‘good cause’ why a protective order is necessary.”)
 7 Therefore, the Court GRANTS the request subject to the following clarification.
 8            It is unclear as to the parties’ intent concerning the duration of the Court’s jurisdiction
 9 over this protective order. (See, e.g., ¶ 9 of the stipulation, supra.) This Court’s Local Rules
10 indicate that once this action is closed, “unless otherwise ordered, the Court will not retain
11 jurisdiction over enforcement of the terms of any protective order filed in that action.” L.R.
12 141.1(f). Courts in the district generally do not agree to retain jurisdiction after closure of the
13 case, and the Court will not do so here. See, e.g., MD Helicopters, Inc. v. Aerometals, Inc., 2017
14 WL 495778 (E.D. Cal., February 03, 2017). Based on this rationale, the Court will not retain
15 jurisdiction over this protective order once the action is closed.
16 Dated: February 4, 2020
17
18
19
20            1
                  The Court’s Local Rules instruct the parties, when requesting a protective order, to
21 include in their submission:
22            (1) A description of the types of information eligible for protection under the
                  order, with the description provided in general terms sufficient to reveal the
23                nature of the information (e.g., customer list, formula for soda, diary of a
                  troubled child);
24            (2) A showing of particularized need for protection as to each category of
                  information proposed to be covered by the order; and
25            (3) A showing as to why the need for protection should be addressed by a court
26                order, as opposed to a private agreement between or among the parties.

27 Local Rule 141.1(c).
28
                                                        21                           DAVIS WRIGHT TREMAINE LLP
     STIPULATED PROTECTIVE ORDER                                                        865 S. FIGUEROA ST, SUITE 2400
     Case No. 2:19-cv-01947-WBS-KJN                                                  LOS ANGELES, CALIFORNIA 90017-2566
                                                                                                  (213) 633-6800
     4848-0337-9123v.1 0114165-000001                                                           Fax: (213) 633-6899
 1
 2   SD, davi.1947


 3                                  EXHIBIT A
                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 4
 5
                I,                                 [print or type full name], of
 6
 7                       [print or type full address], declare under penalty of perjury that I have

 8 read in its entirety and understand the Stipulated Protective Order that was issued
 9
     by the United States District Court for the Central District of California on
10
11 _____[DATE] in the case of Davis v. Macuhealth Distribution, Inc. Case No. 2:19-
12 cv-01947-WBS-KJN. I agree to comply with and to be bound by all the terms of
13
     this Stipulated Protective Order and I understand and acknowledge that failure to so
14
15 comply could expose me to sanctions and punishment in the nature of contempt. I
16 solemnly promise that I will not disclose in any manner any information or item that
17
   is subject to this Stipulated Protective Order to any person or entity except in strict
18
19 compliance with the provisions of this Order.
20             I further agree to submit to the jurisdiction of the United States District Court
21
     for the Eastern District of California for the purpose of enforcing the terms of this
22
23 Stipulated Protective Order, even if such enforcement proceedings occur after
24 termination of this action. I hereby appoint                            [print or
25
   type full name] of                           [print or type full address and
26
27 telephone number] as my California agent for service of process in connection with
28
                                                     22                       DAVIS WRIGHT TREMAINE LLP
     STIPULATED PROTECTIVE ORDER                                                 865 S. FIGUEROA ST, SUITE 2400
     Case No. 2:19-cv-01947-WBS-KJN                                           LOS ANGELES, CALIFORNIA 90017-2566
                                                                                           (213) 633-6800
     4848-0337-9123v.1 0114165-000001                                                    Fax: (213) 633-6899
 1 this action or any proceedings related to enforcement of this Stipulated Protective
 2
   Order.
 3
 4 Date:
 5 City and State where sworn and signed:
 6
   Printed Name:
 7
 8 Signature:
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             23                      DAVIS WRIGHT TREMAINE LLP
     STIPULATED PROTECTIVE ORDER                                       865 S. FIGUEROA ST, SUITE 2400
     Case No. 2:19-cv-01947-WBS-KJN                                 LOS ANGELES, CALIFORNIA 90017-2566
                                                                                 (213) 633-6800
     4848-0337-9123v.1 0114165-000001                                          Fax: (213) 633-6899
